UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-1495


DAVID RICE,

                 Plaintiff – Appellant,

          v.

FAIRFIELD COUNTY SHERIFF’S DEPARTMENT,

                 Defendant – Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:11-cv-00310-JFA)

Submitted:    August 25, 2011                 Decided:   August 29, 2011



Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David    Rice      appeals       the   district    court’s       order

accepting the reccomendation of the magistrate judge and denying

relief    on    his    42    U.S.C.   § 1983     (2006)     complaint.     We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                     Rice v.

Fairfield Cnty. Sheriff’s Dep’t, No. 0:11-cv-00310-JFA (D.S.C.

Apr. 21, 2011).             We dispense with oral argument because the

facts    and    legal   contentions       are    adequately    presented    in    the

materials      before       the   court   and    argument    would   not   aid    the

decisional process.



                                                                           AFFIRMED




                                            2